DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-8 and 10-20 remain pending. 
(b) Claim 9 is canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 07/27/2022. The Applicant’s claims 1-8 and 10-20 remain pending. The Applicant amends claims 1, 2, 5, 8, 10, 11, and 15-17. The Applicant cancels claim 9.
(a) The Applicant, via the claim amendments filed 07/20/2020 overcome the 35 U.S.C. 112(f) claim interpretation set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(f) claim interpretation.
(b) The Applicant, via the claim amendments filed 07/20/2020 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Response to Arguments
The Applicant’s arguments filed on 07/27/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 8 and 9 of the Arguments/Remarks, the Applicant, in general, asserts the combination of cited references are both not obviousness and combinable.
The Examiner respectfully disagrees. The Examiner finds the cited prior art resides in the same field as the instant application (i.e., a steering system of a vehicle), and the Examiner, as noted below and in the previous Office Action, has provided a clear and articulate reasoning to combine the cited references to arrive at the Applicant’s instant claim. 
On page 9 of the Arguments/Remarks, the Applicant asserts “Stoerk fails to teach: generating the moment up to maximum moment if the maximum moment is enabled, and up to a lower limited moment if the maximum moment is limited as well as limiting the maximum moment if the vehicle situation is identified as being driving operation of the vehicle.”
The Examiner respectfully disagrees. The Examiner finds Stoerk teaches generating a moment (e.g., steering angle) that is lower than the maximum moment if the maximum moment is limited, such as when the vehicle is in an operating mode (e.g., vehicle is moving and based on the speed of the vehicle) (Stoerk, Paragraphs 0009-0014). Moreover, the Examiner continues to find that limiting the steering angle is the same as limiting the maximum movement of the vehicle as claimed by the Applicant. 
The Examiner respectfully disagrees. The Examiner finds the cited prior art resides in the same field as the instant application and the Examiner, as noted below and in the previous Office Action, has provided a clear and articulate reasoning to combine the cited references to arrive at the Applicant’s instant claim. 
As a result, the Examiner finds Stoerk teaches “generating the moment up to maximum moment if the maximum moment is enabled, and up to a lower limited moment if the maximum moment is limited as well as limiting the maximum moment if the vehicle situation is identified as being driving operation of the vehicle,” as recited in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. U.S. P.G. Publication 2020/0239061 (hereinafter, Zheng), in view of Stoerk et al. DE10221721A1 (hereinafter, Stoerk).
Regarding Claim 1, Zheng teaches a method for operating a steering system of a vehicle (method for operating a steering system of the vehicle (e.g., operator operating the steering system of a vehicle), Zheng, Paragraph 0016), wherein an actuator is provided for generating a moment at a steering handle of the vehicle (actuator for providing / generating a moment (i.e., response or action such as motor response or torque) at a steering handle of the vehicle, Zheng, Paragraphs 0015-0016), comprising: 
-generating the moment up to a maximum moment if the maximum moment is enabled (generating a response up to a maximum motor torque (i.e., the maximum moment can be the maximum motor torque), Zheng, Paragraphs 0029 and 0042), …
-identifying a vehicle situation of the vehicle (identifying a vehicle situation (e.g., operator entering or exiting the vehicle), Zheng, Paragraphs 0024-0027); 
-enabling the maximum moment if the vehicle situation is identified as being one or more of a boarding and deboarding situation in order to brace the steering handle (enabling a maximum moment (i.e., response or action such as motor response or torque) if the vehicle situation is identified as being one or more of a boarding or deboarding situation (i.e., ingress/egress mode) to help the operator when the operator braces the steering handle, Zheng, Paragraphs 0025-0029 and 0042 and Figure 2); and …
	Zheng does not teach the method to include [generating the moment] up to a lower limited moment if the maximum moment is limited; and limiting the maximum moment if the vehicle situation is identified as being driving operation of the vehicle. 
	Stoerk teaches generating a moment (e.g., steering angle) that is lower than the maximum moment if the maximum moment is limited, such as when the vehicle is in an operating mode (e.g., vehicle is moving and based on the speed of the vehicle) (Stoerk, Paragraphs 0009-0014).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zheng to include generating the moment up to a lower limited moment if the maximum moment is limited; and limiting the maximum moment if the vehicle situation is identified as being driving operation of the vehicle, as taught by Stoerk.
	It would have been obvious because limiting the maximum moment for a steering system ensures increased safety for when a vehicle is operating (Stoerk, Paragraph 0010).
Regarding Claim 2, Zheng, as modified, teaches the method of claim 1, wherein the moment is generated up to the limited moment (limited moment as taught in claim 1 by Stoerk) as a restoring moment, which counteracts a torque produced by a driver (countering the torque which is produced by a driver, Zheng, Paragraph 0016).
Regarding Claim 3, Zheng, as modified, teaches the method of claim 1.
	Zheng does not teach the method to include the limited moment is such that a driver can override the limited moment, and the maximum moment is such that overriding is prevented.
	Stoerk teaches generating a moment (e.g., steering angle) that is lower than the maximum moment if the maximum moment is limited, such as when the vehicle is in an operating mode (e.g., vehicle is moving and based on the speed of the vehicle), wherein an override is prevented (i.e., operator cannot override the steering angle) (Stoerk, Paragraphs 0009-0014).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zheng to include the limited moment is such that a driver can override the limited moment, and the maximum moment is such that overriding is prevented, as taught by Stoerk.
	It would have been obvious because limiting the maximum moment for a steering system ensures increased safety for when a vehicle is operating (Stoerk, Paragraph 0010).
Regarding Claim 5, Zheng, as modified, teaches the method of claim 1, wherein an identification of the vehicle situation comprises at least one of the following: detecting a deactivated readiness to drive of the vehicle (door open or ignition is off, Zheng, Paragraph 0023); detecting a deactivated ignition of an engine of the vehicle (detecting ignition of an engine of the vehicle, Zheng, Paragraph 0023); detecting a standstill of the vehicle based on a travel speed (detecting based on speed of the vehicle, Zheng, Paragraph 0024); detecting an open position of one or more of a door and a hatch of the vehicle (detecting the open position of a door, Zheng, Paragraph 0024); in each case in order to identify the vehicle situation as one or more of a boarding and deboarding situation (determining people ingressing or degressing based on the above condition(s), Zheng, Paragraphs 0023-0025).
Regarding Claim 6, Zheng, as modified, teaches the method of claim 1, wherein the actuator comprises redundant windings, the maximum moment being enabled in that all windings are used to generate the moment, and the maximum moment being limited in that only some of the windings are used to generate the moment (the actuator is an electric motor, thus has redundant windings, wherein only the required windings are required to achieve the desired steering torque, Zheng, Paragraph 0016-0019).
Regarding Claim 7, Zheng, as modified, teaches the method of claim 1, wherein the steering system is designed as a steer-by-wire steering system (steer by wire system, Zheng, Paragraph 0017).
Regarding Claim 8, Zheng teaches a safety system for a steering system of a vehicle (method for operating a steering system of the vehicle (e.g., operator operating the steering system of a vehicle), Zheng, Paragraph 0016), comprising: 
-an actuator for generating a moment at a steering handle of the vehicle (actuator for providing / generating a moment (i.e., response or action such as motor response or torque) at a steering handle of the vehicle, Zheng, Paragraphs 0015-0016) up to a maximum moment if the maximum moment is enabled (generating a response up to a maximum motor torque (i.e., the maximum moment can be the maximum motor torque), Zheng, Paragraphs 0029 and 0042), …
-an electronic circuit, configured for:
-identifying a vehicle situation of the vehicle (identifying a vehicle situation (e.g., operator entering or exiting the vehicle), Zheng, Paragraphs 0024-0027); 
-enabling the maximum moment if the vehicle situation is identified as being one or more of a boarding and a deboarding situation in order to brace the steering handle (enabling a maximum moment (i.e., response or action such as motor response or torque) if the vehicle situation is identified as being one or more of a boarding or deboarding situation (i.e., ingress/egress mode) to help the operator when the operator braces the steering handle, Zheng, Paragraphs 0025-0029 and 0042 and Figure 2); and 
	Zheng does not teach the steering system of the vehicle to include Zheng does not teach the method to include [generating the moment] up to a lower limited moment if the maximum moment is limited and a limiting device for limiting the maximum moment if the vehicle situation is identified as being driving operation of the vehicle.
	Stoerk teaches generating a moment (e.g., steering angle) that is lower than the maximum moment if the maximum moment is limited, such as when the vehicle is in an operating mode (e.g., vehicle is moving and based on the speed of the vehicle) (Stoerk, Paragraphs 0009-0014).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering system of a vehicle to include [generating the moment] up to a lower limited moment if the maximum moment is limited and a limiting device for limiting the maximum moment if the vehicle situation is identified as being driving operation of the vehicle, as taught by Stoerk.
It would have been obvious because limiting the maximum moment for a steering system ensures increased safety for when a vehicle is operating (Stoerk, Paragraph 0010).
Regarding Claim 10, Zheng teaches a non-transitory computer-readable medium comprising a program for operating a steering system of a vehicle (controller with memory for operating a steering system of the vehicle (e.g., operator operating the steering system of a vehicle), Zheng, Paragraphs 0014-0016), wherein the steering system comprises an actuator for generating a moment at a steering handle of the vehicle (actuator for providing / generating a moment (i.e., response or action such as motor response or torque) at a steering handle of the vehicle, Zheng, Paragraphs 0015-0016), wherein the computer program comprises commands which, when executed by a processor prompt the processor to 
-identify a vehicle situation of the vehicle (identifying a vehicle situation (e.g., operator entering or exiting the vehicle), Zheng, Paragraphs 0024-0027); 
-enable the generation of the moment up to a maximum moment if the vehicle situation is identified as being one or more of a boarding and a deboarding situation in order to brace the steering handle (enabling a maximum moment (i.e., response or action such as motor response or torque) if the vehicle situation is identified as being one or more of a boarding or deboarding situation (i.e., ingress/egress mode) to help the operator when the operator braces the steering handle, Zheng, Paragraphs 0025-0029 and 0042 and Figure 2); and 
	Zheng does not teach the steering system to include limiting the generation of the moment to a limited moment that is lower than the maximum moment if the vehicle situation is identified as being driving operation of the vehicle.
	Stoerk teaches generating a moment (e.g., steering angle) that is lower than the maximum moment if the maximum moment is limited, such as when the vehicle is in an operating mode (e.g., vehicle is moving and based on the speed of the vehicle) (Stoerk, Paragraphs 0009-0014).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering system of Zheng to include limiting the generation of the moment to a limited moment that is lower than the maximum moment if the vehicle situation is identified as being driving operation of the vehicle, as taught by Stoerk.
	It would have been obvious because limiting the maximum moment for a steering system ensures increased safety for when a vehicle is operating (Stoerk, Paragraph 0010).
Regarding Claim 11, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 12, the Applicant’s claim has similar limitations to claims 2 and 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claims 2 and 3.
Regarding Claim 15, the Applicant’s claim has similar limitations to claims 3 and 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claims 3 and 5.
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 19, the Applicant’s claim has similar limitations to claims 2 and 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claims 2 and 6.
Regarding Claim 20, the Applicant’s claim has similar limitations to claims 3 and 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claims 3 and 6.

Claims 4, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. U.S. P.G. Publication 2020/0239061 (hereinafter, Zheng), in view of Stoerk et al. DE10221721A1 (hereinafter, Stoerk), in further view of Wong et al. U.S. P.G. Publication 2009/0032328 (hereinafter, Wong).
Regarding Claim 4, Zheng, as modified, teaches the method of claim 1.
	Zheng and Stoerk do not teach the method to include the maximum moment is at least 40 Nm or at least 60 Nm or at least 80 Nm, and the limited moment is at most 20 Nm or at most 10 Nm or at most 8 Nm.
	Wong teaches that during normal operation (e.g., vehicle moving) the steering torque to be 25 Nm to 50 Nm, while during other operations outside normal operation, the maximum steering torque to be over 80 Nm (Wong, Paragraphs 0027). In other words, Wong suggests, to one of ordinary skill, that the maximum moment may be at least 80 Nm and that the limited normal operation to be substantially less than the maximum steering torque such as 20 Nm (Wong, Paragraphs 0027).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zheng to include the maximum moment is at least 40 Nm or at least 60 Nm or at least 80 Nm, and the limited moment is at most 20 Nm or at most 10 Nm or at most 8 Nm, as taught by Wong.
	It would have been obvious because limiting the maximum moment for a steering system ensures increased safety for when a vehicle is operating (Stoerk, Paragraph 0010).
Regarding Claim 13, the Applicant’s claim has similar limitations to claims 2 and 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claims 2 and 4.
Regarding Claim 14, the Applicant’s claim has similar limitations to claims 3 and 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claims 3 and 4.
Regarding Claim 17, the Applicant’s claim has similar limitations to claims 4 and 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claims 4 and 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667   

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667